DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                      MICHAEL JOSEPH MOORE,
                             Appellant,

                                     v.

                        LAUREN ASHLEY YAHR,
                              Appellee.

                              No. 4D15-1757

                              [May 11, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Timothy L. Bailey, Judge; L.T. Case No. FMCE 14-
007369.

    Gerald W. Adams of Florida Family Law Clinic LLC, Fort Lauderdale,
for appellant.

   Catherine L. Roselli, Fort Lauderdale, for appellee.

GERBER, J.

    The father appeals from the circuit court’s final judgment of paternity
in which the court ordered that the father’s timesharing with his child be
supervised. The father argues that the order is deficient in four respects:
(1) it fails to set forth specific steps by which the father may establish
unsupervised timesharing; (2) it improperly delegates to the supervisor the
choice of location for the supervised timesharing; (3) it improperly makes
him solely responsible for the costs of supervision; and (4) it is not based
upon competent, substantial evidence.

  On the second and fourth arguments, we affirm without discussion.
On the first and third arguments, we reverse, as discussed below.

   On the father’s first argument, we recently reversed a similar judgment
“insofar as it failed to provide the specific steps required for the wife to
reestablish contact with her child beyond supervised timesharing.” See
Witt-Bahls v. Bahls, No. 4D14-152, 2016 WL 1587413, at *1 (Fla. 4th DCA
Apr. 20, 2016). We reasoned:
         The failure to set forth any specific requirements or
      standards for the alleviation of timesharing restrictions is
      error. This applies to both the prevention of timesharing
      altogether and to restrictions. “Essentially, the court must
      give the parent the key to reconnecting with his or her
      children. An order that does not set forth the specific steps a
      parent must take to reestablish time-sharing, thus depriving
      the parent of that key, is deficient . . . .” Grigsby v. Grigsby,
      39 So. 3d 453, 457 (Fla. 2d DCA 2010) . . . .

         ....

         We do not mean to suggest that the trial court was
      obligated to set out every minute detail of the steps to
      reestablish unsupervised timesharing. However, if the trial
      court determines that anger management therapy or a
      substance abuse program, for example, would be more
      appropriate than merely general counseling, it must so
      specify, along with a timeframe. The requirement is for the
      [parent] to walk out of the courtroom knowing that if [he or]
      she satisfactorily accomplishes relatively specific tasks, [he or]
      she will be able to reestablish unsupervised timesharing.
      “[A]bsent such benchmarks being identified by the trial court,
      the ‘temporary’ nature of the suspension of the [parent’s]
      timesharing will become illusory.” Grigsby, 39 So. 3d at 457
      n.1.

Witt-Bahls at 4-5 (other internal citations and quotation marks omitted).

   Consistent with Witt-Bahls, we reverse the final judgment here and
remand for the circuit court to amend the final judgment to provide the
father with the specific steps required to establish unsupervised
timesharing. As no transcript exists of the hearing which led to the final
judgment, another hearing on this issue may be necessary. Cf. id. at 5
(“We believe that modification of the order is possible from the record alone
and do not suggest that a new trial is necessary.”).

   On the father’s third argument, the mother concedes that “[u]nder
Florida law, the [father] is correct that the trial court should normally treat
the costs of supervision as part of the child support calculations.” We
agree with that statement, which is consistent with our sister court’s
holding in Perez v. Fay, 160 So. 3d 459 (Fla. 2d DCA 2015):



                                      2
          Also troubling is the portion of the amended supplemental
      final judgment that requires the Mother to be solely
      responsible for the costs of her supervised time-sharing, thus
      tying her visitation with her daughter to her financial status.
      As this court has stated, a parent’s visitation rights may not
      be conditioned on the payment of the parent’s financial
      obligations. Instead, the expenses of visitation are part of the
      parties’ childrearing expenses that must be addressed as part
      of the parties’ child support obligations.

         Here, the amended supplemental final judgment implicitly
      conditions the Mother’s time-sharing on her payment of the
      time-sharing supervisor by making her solely responsible for
      payment of the time-sharing supervisor’s charges. While the
      Father contends that the judgment does not directly condition
      time-sharing on payment, we cannot help but note that the
      judgment gives the time-sharing supervisor the discretion to
      set the time-sharing schedule and to unilaterally suspend it.
      The reality of these two provisions is that the Mother’s time-
      sharing with her daughter will simply not occur unless she
      pays the time-sharing supervisor. Therefore, this portion of
      the final judgment must also be reversed.

Id. at 466 (emphasis added; internal citations, quotation marks, and
brackets omitted).

   Consistent with Perez, because the final judgment here implicitly
conditions the father’s timesharing on his payment of the timesharing
supervisor by making him solely responsible for payment of the
timesharing supervisor’s charges, we also must reverse this portion of the
final judgment, and remand for the circuit court to amend the final
judgment accordingly. Again, as no transcript exists of the hearing which
led to the final judgment, another hearing on this issue may be necessary.

   Affirmed in part, reversed in part, and remanded with directions.

STEVENSON and LEVINE, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     3